internal_revenue_service u ill hirkkkerererekekckreekkkkrerer hakkar kkkekiekeeakeeereke rarekeekekrkeererekererekeree rrkerkkarikekekkeeeekererreae rekkkkekekkeekrekeerkeekeeeeke department of the treasury e a washington dc person to contact kxkkkkekeekekhkeeeek telephone number rekkkhrekekkkkkk kkk refer reply to t ep ra t2 date attn hakkar ehh hk erik aker aieee rrekesereeer legend e church cc order a kekkrkkkerekrekekekrerekeekeka kkk keke rekkekkker eker eere kkk diocese b krkkkkkkeekkeerrerererk kkk kkk school l kaki eere eeeeerekeekereekeerer corporation f hekrkkkeirekkekeeekrekekekrkekakkkkhk kek individual a rekkihkeekekrerkeeeeeeeerkekkekk kkk individual b hekkekekeeekekrerkeekerekkak reiki k individual cc krrrkerekrerreekkerererurererakt kkk directory cc rrkekkekkkeekeekreererkeeekrerekke kkk committee d kkk kkk kkerekekr eee eekrekeeeka rk ike pitan x city keke ere kerri krrkkekkkerekekkeerereeekerakkerkrkee chapel erk ikiekkererereereerkrererekeeakkeeke dear rekrkkerakeekkkeeee this letter is in response to a ruling_request dated date as supplemented by correspondence dated date as supplemented by letters dated date date and date submitted on your behalf by your authorized representative concerning the church_plan status of plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf school l is an independent church c school that is owned and operated by corporation f school l is a church c college preparatory school established by order a for providing education in the ignatian tradition and which offers religious instruction in the church c tradition school l was founded in by order a in city order ais a religious_order within church c school l’s association with church c can be traced to when individual a appointed individual b a member of order a as the first church c bishop in the united_states and selected city as the seat of the first church c diocese in america since individual b found the first two order a schools in the united_states in order a has established secondary schools including school l and colleges throughout the united ‘states school l is named as an affiliated institution in directory c schoo l’s listing in kekekeikree erk irie rerereeekreerereeerrek page -2- directory c is on a permissive basis granted by diocese b and entitles school l to inclusion in the group rulings under code sec_501 awarded to church c in the united_states diocese b has authority to control the content of school l’s curriculum and its religious program each year the chair of school l’s religion department provides the curriculum to diocese b for approval mass is offered daily at chapel which is located on school l's campus further many of the church c sacraments which may only be administered at a church c entity are administered at chapel instructors at school l are prohibited from advocating positions contrary to the teachings of church c in mandatory theology courses and in school l’s curriculum instructors are expected to support the mission of order a and school l by following the core principles of the educational world view of individual c which are to do all the greater glory of god to seek truth to go beyond academic excellence to question always to find and praise god in all things these principles are included in the student handbook to which all students and faculty adhere corporation f is a corporation that operates school l corporation f is separate from church c insofar as the property which houses school l is owned by corporation f and not church c the second article of corporation f’s charter provides the purposes for which corporation f was formed and the objects to be carried on and promoted by it as follows to carry on conduct and maintain a school and educational institutions for the purpose of teaching men women and children in the church c tradition without discrimination with respect to race color creed or national origin in any and all branches of learning to give instruction by lectures correspondence telecommunications and by any and all other means that may properly be prevailing and to give and confer diplomas and certificates upon such persons as may be qualified therefor by reason of their successful pursuit of a course of studies in school l or by reason of their distinguishing career or eminence in life the fourth article of corporation f’s charter provides that the board_of directors shall constitute the governing body of corporation f and shall be called the board_of trustees there are no voting members other than the directors and all directors shall be considered and constitute all of the members of corporation f the fourth article further provides that the number of trustees of corporation f shall not exceed twenty the board_of trustees may alter the number of trustees of corporation f provided that the number of trustees of corporation f is not less than three article dollar_figure of corporation f’s by-laws dated date provides that the purposes and affairs of corporation f shall be managed under the direction of the board_of trustees section dollar_figure of the by-laws provides that corporation f shall have at least three trustees at all times section dollar_figure of the by-laws provides that the trustees shall serve for a j s hiker eere etek eeikeeekrerererer re page -3- term of three years subject_to their resignation or removal section dollar_figure further provides that the number of members of the board_of trustees who are members of order a shall not be less than three you represent that currently five of the seventeen voting members of the board_of trustees are members of order a effective date school l established plan x a defined benefit pension_plan to provide retirement benefits for its employees plan x has been amended and restated from time to time with the most recent restatement being effective date plan x has received a favorable determination_letter indicating compliance with the qualification requirements of sec_401 of the code sec_9_1 of plan x provides that it shall be administered by committee d the board_of trustees of school l which is the same as the board_of trustees of corporation f shall appoint a pension committee composed of three or more persons currently committee d consists of seven members three of which also serve on the board_of trustees of corporation f the board_of trustees shall designate an individual to serve on committee d only if that individual shares common religious bonds and convictions with church c subject_to his or her right to resign at any time each member of committee d shall serve at the pleasure of the board_of trustees and the board may appoint and may revoke the appointment of members of committee d the principal function of committee d is the administration of plan x school l is listed in directory c the official directory of church c in the united_states the internal_revenue_service has determined that any organization listed or appearing in directory c is an organization described in sec_501 of the code that is exempt from tax under sec_501 a based on the foregoing facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches kekikikkerrererkeeee eee eere rereererer page -4- sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 of the code in this case since education is an integral part of the mission of church c school l shares common religious bonds and convictions with church c individual a appointed individual b a member of order a as the first church c bishop in the united_states and selected city as the seat of the first church c diocese in america order a established school l to provide religious instruction according to the precepts of church c and the educational philosophy of order a corporation f’s by-laws requires that at least three members of order a must be members of its board_of trustees currently five members of corporation f's board_of trustees are members of order a diocese b has authority to control the content of the curriculum and school l’s religious program mass is offered daily at chapel which administers many of church c’s sacraments in addition school l is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory c the internal_revenue_service has determined that any organization listed in directory c is an organization described in sec_501 of the code that is exempt from tax under sec_501 also an organization that is listed in the official directory of church c shares common religious bonds and convictions with church c and is therefore considered to be associated with a church or a convention or association of churches within the meaning of sec_414 of the code accordingly since school l is associated with church c it is concluded that the employees of school l are church employees within the meaning of sec_414 b of the code however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must be also controlled by or associated with a church or a convention or association of churches committee d administers plan x for school l committee d is controlled by school l through its board_of trustees power to appoint and remove the members of committee d since committee d is controlled by school l through its board_of trustees it fs indirectly associated with church c by virtue of such control in addition plan x provides that committee d shares common religious bonds and convictions with church c and that each page -5- member of committee d must share common religious bonds and convictions with church c and the educational philosophy of order a further because the principal purpose of committee d is the administration of plan x committee d is an organization that is considered controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a pian or program for the provision of retirement benefits for employees of a church or a convention or association of churches therefore committee d qualifies as an organization described in sec_414 of the code based on the foregoing facts and representations we conclude with respect to your ruling_request that plan x qualifies as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to the qualified status of plan x under sec_401 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed joyor b flotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose d
